Title: From Thomas Jefferson to Ralph Izard, 1 August 1787
From: Jefferson, Thomas
To: Izard, Ralph



Dear Sir
Paris Aug. 1. 1787.

I am to thank you for the laws and newspapers sent me by M. de Chateaufort. Your favor of April 4. has also been duly received. I am happy to find that the idea of diverting the rice trade from England to France is thought to be not impracticable. A journey which I made from Marseilles lately into Lombardy in order to acquire information relative to their rice has corrected some misinformation which the retailers of rice in this capital had given me. I am satisfied that the rice of Lombardy is of a different species from yours. The exportation of it, in the husk being prohibited, I could not bring with me but as much as my pockets would hold, which I have sent to your society of agriculture. It may serve to raise seed from. I have taken measures for a couple of sacks; but I do not make sure of them, nor rely so much on their quality as on that of the parcel I brought myself. I have written so fully on this subject to Mr. Drayton that, without repeating it here I will take the liberty of referring you to that letter. I have endeavored to prevail on the merchants of this country to engage in the rice trade. I inclose you the proposals of Messrs. Berard & Co. for that effect. They are a very solid house. One of them resides here. Their principal establishment is at Lorient, where they would prefer receiving consignments of rice: but they will receive them any where else, and I should suppose Honfleur the best port, and next to that Bourdeaux. You observe they will answer bills to the amount of 12. or 15. livres the French quintal, if accompanied with the bill of lading, and will pay the surplus of the proceeds as soon as received. If they sell at Havre or Rouen, they may receive ready money and of course pay the balance soon: if they sell at Paris it must be on a year’s credit (because this will be to the retailers) the money will therefore be received later but it will be at least 6. livres the quintal more; a difference well worth waiting for. I know of no mercantile house in France of surer bottom.
Affairs in Europe seem to threaten war. Yet I think all may be settled without it. The Emperor disapproved of the concessions made to the Netherlanders by their governors, but called for deputies to consult on the matter. They have sent deputies without power to yeild a jot, and go on arming. From the character of their sovereign it is probable he will avail himself of this deputation to concede their demands. The affairs of Holland are so thoroughly embroiled that they would certainly produce a war if France and  England were in a condition for it. But they are not, and they will therefore probably find out some arrangement either perpetual or temporary to stop the progress of the civil war begun in that country. A spirit of distrust in the government here and of confidence in their own force and rights is pervading all ranks. It will be well if it awaits the good which will be worked by the provincial asemblies, and will content itself with that. The parliament demand an assembly of the states: they are supported by the sentiments of the nation, and the object of asking that assembly is to fix a constitution, and to limit expences. They refuse to register any edict for a new tax. This has so far lessened the credit of government that the purse of the money lender is shut. They speak here as freely as Junius wrote. Yet it is possible that in the event of war the spirit of the nation would rise to support a cause which is approved, I mean that of Holland.
I have had the Messrs. Le Coulteux sounded on the subject of lending money. I had before tried the same thing with others. But nothing is to be obtained for persons on our side the water. They have no confidence in our laws. Besides, all the money men are playing deeply in the stocks of this country. The spirit of agiotage (as they call it) was never so high in any country before. It will probably produce as total a depravation of morals as the system of Law did. All the money of France almost is now employed in this, none being free even for the purposes of commerce, which suffers immensely from this cause.
Before I conclude I must add on the subject of rice that what cannot arrive here a month before the Careme, would miss it’s sale and must therefore go to another market. The merchant however to whom it is consigned will be competent to this measure whenever he finds it a necessary one. I beg leave to be presented very respectfully to Mrs. Izard and your family and to assure you of the sincere sentiments of esteem and attachment with which I am dear Sir your friend & servant,

Th: Jefferson

